 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER ALFRED,                    )   Case No. CV 14-8488 GW(JC)
                                            )
12                         Petitioner,      )   ORDER ACCEPTING FINDINGS,
                                            )   CONCLUSIONS, AND
13                  v.                      )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE
14                                          )   JUDGE
     W.L. MONTGOMERY,                       )
15                                          )
                                            )
16                        Respondent.       )
                                            )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”), and all of the records
20
   herein, including petitioner’s Request for Stay and Abeyance (“Stay Request”)
21
   (Docket No. 32), the June 25, 2018 Superseding Report and Recommendation of
22
   United States Magistrate Judge (“Report and Recommendation”), and petitioner’s
23
   objections to the Report and Recommendation (“Objections”). The Court has
24
   further made a de novo determination of those portions of the Report and
25
   Recommendation to which objection is made. The Court concurs with and accepts
26
   the findings, conclusions, and recommendations of the United States Magistrate
27
   Judge and overrules the Objections.
28
 1         IT IS HEREBY ORDERED that (1) the Petition – including the new claims
 2 raised in petitioner’s Reply (Docket No. 18) and the Stay Request – are denied on
 3 the merits; (2) the Stay Request is denied as moot; (3) this action is dismissed with
 4 prejudice; and (4) Judgment be entered accordingly.
 5         IT IS FURTHER ORDERED that the Clerk serve copies of this Order, the
 6 Report and Recommendation, and the Judgment herein on petitioner and on
 7 respondent’s counsel.
 8         IT IS SO ORDERED.
 9
10 DATED: December 10, 2018
11
12                                   ________________________________________
13                                   HONORABLE GEORGE H. WU
                                     UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
